Citation Nr: 0022433	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-08 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected paralysis of the left median nerve, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected paralysis of the left musculocutaneous nerve, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected ankylosis of the left scapulohumeral articulation, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
February 1954.  

This appeal arises from a May 1998 rating decision of the 
Huntington, West Virginia, regional office (RO) which denied 
increased evaluations for the veteran's service-connected 
paralysis of the left median nerve, paralysis of the left 
musculocutaneous nerve, and ankylosis of the left 
scapulohumeral articulation, each evaluated as 20 percent 
disabling.  The notice of disagreement was received in March 
1999.  The statement of the case was issued in May 1999.  The 
veteran's substantive appeal was received in May 1999.

In view of the Board's finding that additional development is 
warranted, the issues of increased evaluations for paralysis 
of the left median nerve and ankylosis of the left 
scapulohumeral articulation will be discussed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran's current 20 percent rating for his 
service-connected paralysis of the left musculocutaneous 
nerve is the maximum schedular evaluation allowed for this 
disorder under the rating schedule.

2.  There is no evidentiary showing that the service-
connected paralysis of the left musculocutaneous nerve has 
required frequent hospitalizations or interfered with the 
veteran's employability beyond that contemplated by the 
regular schedular standards.




CONCLUSION OF LAW

A rating in excess of the current 20 percent rating for 
paralysis of the left musculocutaneous nerve is not warranted 
on a schedular or extraschedular basis is not warranted.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.10, 4.124, Diagnostic Code 8517 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran was 
diagnosed as having acute anterior poliomyelitis.  As a 
result of said disease, the veteran was discharged from 
active military service.  A January 1954 report of a Medical 
Board indicated that the residuals of the poliomyelitis 
included incomplete paralysis of the musculocutaneous and 
median nerves.  

By rating action in April 1954, service connection was 
granted for residuals of poliomyelitis and a 50 percent 
"convalescent" rating was assigned for all manifestations 
of the disability.  By a rating action dated in August 1954, 
service connection for the residuals of poliomyelitis was 
granted.  Notably, the veteran was granted a 20 percent 
disability rating for severe, incomplete paralysis of the 
left musculocutaneous nerve.  This rating was based on a 
review of the service medical records and the findings of a 
May 1954 VA examination.  The rating was continued in an 
August 1985 rating action.

In April 1997, the veteran filed a claim for an increased 
evaluation of his service-connected residuals of 
poliomyelitis.  He indicated that his condition had worsened.  
He maintained he had virtually lost the use of his upper left 
extremity.

The veteran was afforded a VA neurological examination in 
November 1997.  He stated that the deficits related to his 
upper left extremity had been progressively worse over the 
last several years.  As he had gotten older, he said he had 
developed a greater difficulty in holding objects.  He 
maintained he was unable to button his shirt, brush his 
teeth, or eat with his left hand.  He denied using any type 
of brace for his upper extremity.  On examination, there was 
significant atrophy of the shoulder girdle muscles including 
deltoids, supraspinatus, infraspinatus, biceps, and triceps.  
The veteran had severe atrophy and weakness of the distal 
muscles, finger extensors, and finger flexors.  There were 
obvious fasciculations.  He was hyporeflexic also in the left 
upper extremity.  He could not flex his elbow.  The 
impression was status post severe neurological deficits to 
the left upper extremity.  The examiner stated that there was 
evidence of significant weakness, atrophy, and limitation of 
the range of motion of the upper left extremity, and the 
veteran could not use that arm for daily activities.

In December 1997, the veteran underwent a VA orthopedic 
examination.  He said he had worked as a laborer until his 
retirement in 1985.  He reported that he did not have pain in 
his upper left extremity, but that he did find that the 
function of the arm was extremely limited.  He stated his 
ability to dress himself was greatly hampered.  He indicated 
that he was right-handed.  A detailed physical examination 
was conducted.  Significantly, there was muscle wasting noted 
in the biceps, triceps, and deltoids.  These muscles for all 
essential purposes had atrophied, with the exception of one 
belly of the triceps.  He had an elbow flexion contracture at 
residual five degrees of terminal extension and forward 
flexion of 145 degrees.  He had 5 degrees of supination and 
90 degrees of pronation.  His muscle strength for elbow 
flexion was four out of five.  For elbow extension, muscle 
strength was three out of five.  The diagnosis, following a 
review of the claims folder, was "flexorplasty" with 
transplant of flexor muscles of the left arm.  It was noted 
that the veteran was an inpatient on the medical intensive 
care unit.

By a rating action dated in May 1998, the 20 percent 
disability rating assigned to the veteran's service-connected 
paralysis of the left musculocutaneous nerve was continued.  
The RO acknowledged that the veteran had been diagnosed as 
having severe neurological deficits related to his upper left 
extremity.  In this regard, a 20 percent disability rating 
was found to be assigned for complete or severe incomplete 
paralysis of the musculocutaneous nerve of a minor extremity.  
The RO further held that evidence to support an 
extraschedular evaluation had not been presented.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible under the law.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the context 
of a claim for an increased evaluation of a condition 
adjudicated service connected, an assertion by a claimant 
that the condition has worsened is sufficient to state a 
plausible, well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Thus, the appellant in the 
instant case has stated a well-grounded claim.  Moreover, as 
all evidence necessary to an equitable disposition of the 
veteran's claims was obtained by the RO, VA has fulfilled its 
duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

The veteran's paralysis of the left musculocutaneous nerve is 
currently rated as 20 percent disabling under Diagnostic Code 
8517.  The veteran has reported that he is right-handed.  
Whether he suffers from complete paralysis or severe 
incomplete paralysis of this nerve, the veteran is receiving 
the maximum rating assignable under this code.  A higher 
rating under Diagnostic Code 8517 is therefore not 
assignable.  See 38 C.F.R. § 4.124a, Code 8517 (1999).  

The RO has also adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

In May 1998, the RO determined that referral for extra-
schedular consideration was not warranted in this case.  The 
Board agrees.

38 C.F.R. § 3.321(b)(1) (1999) state that, in exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 

Here, the Board finds that the record does not reflect any 
factor, or objective evidence, which takes the veteran 
outside of the norm, or which presents such an exceptional or 
unusual disability picture where the assigned 20 percent 
disability rating is found to be inadequate.  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.10; Moyer v. Derwinski, 2 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired); see 
also Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  The 
veteran has not required frequent periods of hospitalization 
for this disability.  As to interference with employment, it 
is observed that the veteran retired in 1985 from the VA 
where he progressed from an elevator operator to laborer.  
Therefore, in the absence of an exceptional or an unusual 
disability picture, the Board concurs with the RO and finds 
that the criteria for submission for the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

The Board notes that the report of the December 1997 VA 
orthopedic examination indicated that the veteran was an 
inpatient at the Syracuse VA Medical Center (VAMC) medical 
intensive care unit.  To date, there is no indication that 
the RO has made any endeavor to obtain these records.  While 
VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, the Board finds that the 
aforementioned medical records are not consequential in 
formulating a final decision in this case.  Dunn v. West, 11 
Vet. App. 462, 466 (1998); See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As noted above, the veteran is currently 
receiving the maximum schedular disability evaluation for 
this service-connected paralysis of the left musculocutaneous 
nerve.  The veteran has also made no indication that his 
current hospitalization is due to this disability.  As such, 
the Board finds that there would be no useful purpose in 
Remanding this matter in order to obtain VA medical records.  
Similarly, although the orthopedic examiner noted that the 
claims folder was not available for review, as the veteran is 
receiving the highest schedular evaluation for the disability 
under discussion, the Board finds that no useful purpose 
would be served by affording the veteran another examination.  
The issue concerning extraschedular rating may also be 
decided as the criteria are based on factors which would not 
require the examiner reviewing the claims folder.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected paralysis of the left musculocutaneous nerve is 
denied.


REMAND

As discussed above, the Board notes that there is evidence 
that the veteran is/was an inpatient at the Syracuse VAMC, 
and that there is no evidence that the RO has made any 
attempt to obtain these records.  Again, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  See Dunn v. West; See also Bell v. 
Derwinski.  Here, the veteran could receive higher 
evaluations for his service-connected paralysis of the left 
median nerve and ankylosis of the left scapulohumeral 
articulation.  These VA records must therefore be obtained.

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  As his last VA 
examinations are over two-and-a-half years old, the veteran 
should be scheduled for VA neurological and orthopedic 
examinations.  Moreover, the orthopedic examination was 
conducted by the examiner without the benefit of the claims 
folder.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
service-connected paralysis of the left 
median nerve and ankylosis of the left 
scapulohumeral articulation since April 
1997.  After securing the necessary 
release(s), the RO should request copies 
of the records.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from the 
Syracuse VAMC and any other identified VA 
medical facility since April 1997.  Once 
obtained, all records must be associated 
with the claims folders.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for special VA orthopedic and 
neurological examinations to determine 
the severity of his service-connected 
disabilities.  The veteran should be 
properly notified of the date, time, and 
place of the examinations in writing.  A 
copy of the notification letters should 
be associated with the claims file.  

a.  General information for the 
examiners:  The claims folders must be 
made available to the examiners for 
review prior to the examinations.  A copy 
of this Remand decision should be 
provided to each physician.  Such tests 
as the examiners deem necessary should be 
performed.

b.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examination must specify the 
ranges of motion of the left 
shoulder, with normal forward 
elevation being to 180 degrees, 
normal abduction being to 180 
degrees, and normal internal and 
external rotation being to 90 
degrees.

II.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected left shoulder 
disability; and, if feasible, these 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
Unfavorable ankylosis is described 
by regulation as abduction limited 
to 25 degrees from side.  
Intermediate ankylosis is described 
as ankylosis between favorable and 
unfavorable and favorable ankylosis 
is described as abduction to 60 
degrees, can reach mouth and head.  
38 C.F.R. Part 4, Diagnostic Code 
5200 (1999).

III.  The examiner should be asked 
to express an opinion on whether 
pain in the left shoulder could 
significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

c.  Special instructions for the 
neurological examiner: The examiner 
should be asked to specify the 
manifestations resulting from the damage 
to the veteran's left median nerve.  The 
examiner should also indicate whether 
there is complete or incomplete paralysis 
of the affected nerve.  If incomplete, it 
should be noted whether it is mild, 
moderate, or severe.  The effect of any 
disability on the veteran's employability 
should be discussed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected disabilities, the RO 
should discuss the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therein, 
the Court held that in evaluating a 
service-connected disability involving a 
joint, the Board erred in not adequately 
considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, 
incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.

The RO should also consider the Court's 
holding in Esteban v. Brown, 6 Vet. App. 
259 (1994) (the Court determined that 
separate manifestations of the same 
disability may be rated individually if 
none of the symptomatology for any one of 
the conditions is duplicative of or 
overlapping of the symptomatology of the 
other conditions).  If any decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and afford due process 
to the veteran.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


